 Case 1:17-cr-00154-TSE Document 282 Filed 09/06/19 Page 1 of 4 PageID# 4243




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

 UNITED STATES OF AMERICA


           V.

                                                            Case No. l:17-cr-154
 KEVIN PATRICK MALLORY,
     Defendant.




                                            ORDER


       At issue in post-sentencing in this espionage prosecution is defendant's objection to the

Attorney General's issuance of a Special Administrative Measure ("SAM") promulgated to

safeguard and prevent defendant's disclosure ofclassified information. Following a nine-day trial.

Defendant Kevin Patrick Mallory was convicted by ajury of:(i) Count 1 - conspiracy to gather or

deliver defense information to aid a foreign government; (ii) Count 2 - delivery defense

information to aid a foreign government;(3)Count 3 - attempting delivery of defense information

to aid a foreign government; and(4)Count 4 - material false statements. Counts 2 and 3 were later

dismissed on defendant's motion. On May 17, 2019, defendant was sentenced to 240 months on

Count 1 and 60 months on Count 4,the terms to run concurrently with each other.

       The Attorney General has the plenary authority over the federal prison system and has

specifically delegated this authority to the Bureau ofPrisons. See e.g., 18 U.S.C. §§ 3621,4401(b).

Pursuant to 28 C.F.R. § 501.2, upon the direction of the Attorney General, the Bureau of Prisons

may impose SAMs on inmates to prevent, for example, disclosure of classified information. In

the circumstances ofthis case, the Bureau ofPrisons has issued a SAM specific to this defendant.

       Nor is there any doubt that some specific measure is appropriate for this defendant. It


                                                1
Case 1:17-cr-00154-TSE Document 282 Filed 09/06/19 Page 2 of 4 PageID# 4244
Case 1:17-cr-00154-TSE Document 282 Filed 09/06/19 Page 3 of 4 PageID# 4245
Case 1:17-cr-00154-TSE Document 282 Filed 09/06/19 Page 4 of 4 PageID# 4246
